DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2020 has been entered.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on November 02, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Amendment
 	This office action is responsive to the applicant’s remarks received December 13, 2020.  Claims 1, 3-12, 14, 15, 17, 19 & 20 have been fully considered and are persuasive. Claims 2, 13 & 18 have been cancelled. NOTE: There is no original Claim 16.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

Claim Objections
(The previous claim objections are withdrawn in light of the applicant’s amendments.)


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 3-12, 14, 15, 17, 19 & 20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 13, 2020. Claims 1, 3-12, 14, 15, 17, 19 & 20 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1, 3-12, 14, 15, 17, 19 & 20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1, 3-12, 14, 15, 17, 19 & 20 uniquely identify implementing title identification 
The closest prior art made of record is Kulkarni et al. (US 20200004882 A1) and Myslinski (US 20140317101 A1).
The cited reference (Kulkarni) teaches wherein techniques are presented for providing misinformation detection in online content. The described techniques can identify instances of misinformation in online content and pass a misinformation result to the user. A misinformation probability analysis can be performed by applying a syntactic analysis and a semantic analysis to detect misinformation with confidence by applying featurization to a URL, text of content referenced by the URL, and metadata associated with the URL using a feature set, the feature set comprising semantic-based features and syntactic-based features, wherein the semantic features and the syntactic features are selected from the group consisting of: sentiment amplifiers, sentiment continuity disruption features, lexical features, keywords, baseline features, speech act, sensicon features, emotion detection on the obtained text, exaggerated language, strong adjectives, heuristics, bag-of-words, objectivity, colloquial-ness score, and semantic difference.
The cited reference (Mylinski) teaches wherein a fact checking system is able to verify the correctness of information and/or characterize information by comparing the information with one or more sources. The fact checking system automatically monitors, processes, fact checks information and indicates a status of the information. Fact checking results are able to be validated by re-fact checking the fact check results 
The cited reference (Kulkarni & Mylinski) fails to disclose  a misleading title identification control logic; said misleading title identification control logic and a tunable threshold and selected output result tangibly embodied in a non-transitory machine readable medium used to implement title identification with misleading statements; said misleading title identification control logic, Claims 1, 3-12, 14-17, 19 & 20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677